NETERER, District Judge.
The motion to suppress, I think, should be denied. The search warrant gives the number, 916 Spruce street, Seattle, Wash., operated and occupied by T. H. Wihinier. The premises searched were occupied by the defendant. The fact that the premises were an apartment house does not invalidate the search of the defendant’s premises as directed by the search warrant, and no other person can complain.1

 Cases cited by the United States: Santo v. State, 2 Iowa, 165, 63 Am. Dec. 487, at page 512; State v. L. S. Drew, 38 Vt. 387; State v. McMulty, 7 N. D. 155, 73 N. W. 82; Haywood v. U. S. (C. C. A.) 268 Fed. 795.
Oases cited by the defendant: U. S. v. Mitchell (D. C.) 274 Fed. 128; U. S. v. Rykowski et al. (D. C.) 267 Fed. 866; U. S. v. Alexander (D. C.) 278 Fed. 308.